Judgment, Supreme Court, New York County (Charles H. Solomon, J., at motions; Robert M. Stolz, J., at plea and sentence), rendered June 25, 2007, convicting defendant of attempted robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 12 years to life; unanimously affirmed.
Defendant made a valid waiver of his right to appeal (see People v Ramos, 7 NY3d 737 [2006]; People v Lopez, 6 NY3d 248 [2006]). The court did not conflate the right to appeal with the rights automatically forfeited by pleading guilty. Instead, in a separate part of the allocution, it explained that, in return for the negotiated disposition, defendant was additionally agreeing to waive his right to appeal, and defendant accepted that condition. Furthermore, defendant also signed a valid written waiver, in which he acknowledged, among other things, that he had discussed the waiver with counsel. This waiver forecloses defendant’s suppression claim. As an alternative holding, we also reject the claim on the merits. Concur—Saxe, J.P., Catterson, Moskowitz, Freedman and Román, JJ.